                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


LARRY GIBSON,                                    )
                                                 )
              Plaintiff,                         )
                                                 )
              vs.                                )      Case No. 14 C 8043
                                                 )
GHALIAH OBAISI, independent executor             )
of the estate of DR. SALEH OBAISI,               )
LATONYA WILLIAMS, DR. ANN HUNDLY-                )
DAVIS, and WEXFORD HEALTH                        )
SOURCES, INC.,                                   )
                                                 )
              Defendants.                        )


                           MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Larry Gibson, a former inmate at Stateville Correctional Center, has sued

members of the prison's medical staff and the corporation providing healthcare services

to the prison under 42 U.S.C. § 1983 for allegedly violating his Eighth Amendment

rights. Gibson alleges that Stateville's former medical director, Dr. Saleh Obaisi, 1 other

members of the medical staff—physician assistant Latonya Williams and Dr. Ann

Davis 2—and their employer, Wexford Health Sources, Inc., disregarded his complaints

of wrist, shoulder, and bicep injuries after he was handcuffed by prison staff in 2012.

He contends that their disregard amounted to deliberate indifference to his serious




1 Dr. Obaisi passed away in 2017, and the administrator of his estate has been
substituted in his place as a defendant.
2 The parties are inconsistent in whether they refer to this defendant as Dr. Davis or Dr.

Hundley-Davis. The Court adopts Dr. Davis's lawyers' approach.
medical condition. The defendants have moved for summary judgment. For the

reasons below, the Court grants the motion in part and denies it in part.

                                       Background

       The following facts are undisputed except where otherwise noted. Larry Gibson

was an inmate at Stateville Correctional Center from May 2006 until April 2016. During

that time, he experienced a number of health problems, including issues with his

shoulders, biceps, and wrists. Although the defendants' motion for summary judgment

and filing under Local Rule 56.1 combined the claims underlying this case with those

underlying another suit filed by the same plaintiff, Gibson v. Obaisi, No. 15-6358 (N.D.

Ill.), the following account is limited to facts relevant to the above-captioned matter.

       Gibson contends that his shoulder, bicep, and wrist problems stem from his

being handcuffed too tightly during searches by Stateville guards in June and July 2012.

Gibson testified that during first of these searches, which occurred on June 11, he was

tightly handcuffed for several hours while a Stateville guard team nicknamed "Orange

Crush" searched his housing unit. He says that he complained to a corrections officer

that the cuffs were causing him pain but was ignored. Gibson further testified that, after

a period in the handcuffs, he experienced burning in his wrist and popping in his

shoulders. Gibson was again handcuffed during a second search that occurred on July

14. A few days after this second search, Gibson experienced a pop in his left bicep as

he attempted to move a box. Gibson testified that he immediately started requesting

medical care, filing grievances, and writing letters to providers requesting assistance.

       Gibson saw on-unit medical personnel on July 28, complained of his pain, and

was scheduled for a visit with physician assistant Williams on August 13. At that visit,



                                              2
Gibson recounted the popping and pain he had experienced and presented with

decreased range of motion and strength, as well as a deformity in his left upper arm.

Williams concluded a bicep rupture was possible. See Williams Dep., Ex. C to Defs.'

L.R. 56.1 Stmt., dkt. no. 126-4, at 49:21-22 (testifying that a bicep rupture was

"something that I thought should be ruled out"). Williams further noted that Gibson was

previously diagnosed with gastroesophageal reflux disease (GERD), which influenced

the appropriate pain treatment. Williams prescribed GERD medication and referred

Gibson to see Dr. Obaisi, then Stateville's medical director, 3 two days later on August

15. Obaisi assessed Gibson again and referred him for physical therapy. Two days

later on August 17, Gibson filed another grievance. This time he complained that he

needed an x-ray or MRI or of his left arm. He also complained of burning and aching in

his left wrist.

        Six weeks passed, and Gibson's physical therapy referral languished. He saw

Williams again on October 4, but this time he complained of right shoulder and arm

pain. Williams noted full range of motion, good strength and sensation, and no

deformity. To address the pain, Williams prescribed Gibson with an analgesic balm and

the anti-inflammatory medication Naproxen and counseled him about how to move the

arm so as not to exacerbate the symptoms. The record of this visit suggests that

Gibson did not complain of pain in his left arm but rather focused on his right arm.




3In their opening brief, the defendants note that they "[a]ssum[e] arguendo that the
medical director referenced was Dr. Obaisi." Defs.' Br. in Supp. of Mot. for Summ. J.,
dkt. no. 125, at 8. They do not, however, present any substantive argument that
another roving medical director may have taken Dr. Obaisi's place for the period in
question. The Court therefore concludes that the medical director who saw Gibson on
August 15 was, in fact, Dr. Obaisi.
                                             3
Following this visit, Gibson again filed a grievance, this time complaining that his "right

arm is coming loose" and again requesting an MRI or CAT scan. Ex. F to Defs.' L.R.

56.1 Stmt., dkt. no. 126-7, at 45-46.

       In the following months, Gibson saw members of the Stateville medical team for

treatment of conditions unrelated to those at the heart of this suit. Then, in early March

2013, Gibson again saw Williams about neck and shoulder pain. Williams modified

Gibson's GERD prescription, ordered him ice and analgesic balm for pain relief, and

referred him for an x-ray of his shoulder and spine. The x-ray revealed an abnormal

curvature of Gibson's cervical spine, but later testing indicated that that condition was

the temporary result of a muscle spasm. The x-ray also ruled out dislocation or fracture

of Gibson's shoulder.

       Gibson saw Dr. Obaisi again in mid-April 2013. Gibson presented with ongoing

pain in his left shoulder and limited range of motion—he was unable to lift his arm

higher than ninety degrees from his shoulder. Dr. Obaisi diagnosed Gibson with

entrapment syndrome and gave him a steroid injection for the shoulder. Following the

April visit, Gibson filed another grievance on June 17. He again complained of limited

range of motion as well as a burning sensation in his right shoulder.

       On July 13, 2013, Gibson saw a nurse for an unrelated eye issue. During that

visit, he complained of a stabbing pain in his neck and shoulder. He was given an

analgesic balm and Tylenol, as well as a referral to see Dr. Davis on July 23. At this

visit, Dr. Davis noted that Gibson complained of shoulder and neck pain, tenderness in

his shoulder and acromioclavicular joint, and soreness in his trapezius muscle. Dr.

Davis did not note any signs or symptoms of bicep rupture. She suspected that Gibson



                                             4
suffered from osteoarthritis, an incurable progressive and degenerative form of arthritis.

Dr. Davis prescribed Naproxen and analgesic balm. Following this visit, Gibson filed

another grievance, this time requesting not only imaging of his arm but also surgery to

address his arm and shoulder pain.

       In August 2013, Gibson again saw physician assistant Williams. He advised her

that the Naproxen was no longer working. Williams prescribed Motrin instead. Also in

August, Dr. Davis reviewed patient referrals for physical therapy in an effort to address

a significant backlog. She concluded that Gibson's physical therapy referral should be

cancelled pending a reevaluation because the injury that prompted the order was no

longer recent or acute. Dr. Davis canceled the referral but did not know, during her

deposition, whether Gibson was ever reevaluated. Gibson notes that the only reason

his injury was no longer recent or acute at the time of Dr. Davis's review was that his

August 2012 referral for physical therapy had languished for an entire year without

action. In any event, Gibson undisputedly never received physical therapy.

       In February 2014, after being involved in an altercation with his cellmate, Gibson

again saw Dr. Davis. This time Gibson complained of a swollen wrist and a crackling

jaw. Dr. Davis examined Gibson and gave him Tylenol and an injection of Toradol

along with Zantac to address the upset stomach that Toradol often causes. Dr. Davis

also ordered x-rays of Gibson's mandible, left shoulder, ribs, both hands, and both

wrists. The x-rays showed moderate degenerative joint disease—that is, arthritis—in

Gibson's hands and wrists. (Gibson contends that the x-rays actually showed acute

carpal tunnel syndrome requiring immediate surgical intervention. This distinction is

addressed below.)



                                            5
       Several months later, in June 2014, Gibson saw an unnamed provider at the

medical unit complaining of left hand and wrist pain. He was referred to see Dr. Obaisi,

who provided a non-steroidal anti-inflammatory drug, Robaxin, as well as a muscle

relaxant. In September 2014, Gibson again saw Dr. Obaisi, this time complaining that

his left shoulder was hurting because of cold weather. Dr. Obaisi ordered Motrin,

another non-steroidal pain reliever. At a follow-up appointment in November 2014,

Gibson again complained of stiffness and pain in his shoulder and was again given a

steroid injection for inflammation relief.

       In June and August 2015, Gibson saw Dr. Obaisi for neck and back pain. In

June, Dr. Obaisi ordered additional spinal x-rays and gave Gibson an abdominal binder.

In August, Dr. Obaisi prescribed Gibson with Movic, a pain reliever, and gave him

medication for a sore throat. Two days later, on August 7, Gibson experienced an acute

episode of pain and nearly fainted. He was transported to a nearby hospital where a CT

scan of his spine revealed degenerative arthritic changes. Gibson saw Williams and Dr.

Obaisi again in October, November, and December 2015 regarding his back issues.

Each time he was provided a different medication that gave him temporary relief.

       Finally, in December 2015, Gibson saw Dr. Obaisi again complaining of wrist

pain. He received Motrin for the pain and underwent blood testing for rheumatoid

arthritis. About four months later in April 2016, Dr. Obaisi reviewed Gibson's most

recent x-rays and concluded that his wrist was not fractured. He again ordered blood

work to assess rheumatoid arthritis and prescribed Gibson Tylenol, vitamin D, and

Prilosec.

       Later in April 2016, Gibson was transferred from Stateville to Hill Correctional



                                             6
Center. Although this suit does not address care Gibson received at Hill, testing and

treatment he received there bears on the Court's analysis of his claims. Specifically, in

May 2016 shortly after he was transferred, a physician at Hill reviewed Gibson's medical

records and diagnosed him with chronic degenerative disc disease and arthritis. Then,

in June 2016, Hill medical staff saw Gibson for wrist pain and cramping. He did not, at

that time, show any swelling or redness and was offered only Tylenol to address the

pain. On July 11, Gibson again presented with wrist pain, but this time his wrists were

swollen, and he had limited range of motion and other symptoms. He was referred to

see a physician. On July 15, the physician noted that the swelling had ceased but that

Gibson continued to have limited range of motion in his right wrist. The physician

ordered x-rays of Gibson's hands and wrists and prescribed an anti-rheumatic drug.

The x-rays showed severe osteoarthritis in Gibson's left wrist—which the imaging

suggested may previously have been fractured—and moderate osteoarthritis in his right

wrist. After Gibson suffered a fall in August 2016, another set of x-rays were ordered on

his right side, which confirmed the osteoarthritis in his wrist and also indicated moderate

osteoarthritis in his right acromioclavicular joint.

       Gibson was then referred to a hand specialist. The specialist concluded that

Gibson had arthritis and carpal tunnel syndrome in both hands. He was prescribed

ibuprofen and given a permit to be cuffed with his hands in front of him rather than

behind him. Gibson was also referred for surgery on both wrists to address the carpal

tunnel syndrome. At the time of his deposition, he reported that the surgery had

stopped his left wrist from "going to sleep" but had not eliminated his pain. The surgery

on his right wrist had occurred only two days before his deposition, so he could not



                                               7
assess whether it would deliver pain-relief benefits.

         The parties dispute the provenance of Gibson's carpal tunnel. Gibson alleges

that it was ongoing throughout the period relevant to this suit and may have been

caused by the 2012 cuffing incidents. The defendants, citing their medical expert,

contend that the carpal tunnel was a complication from Gibson's severe osteoarthritis

and probably manifested only just before it was diagnosed by Hill medical staff in mid-

2016.

         Gibson's second amended complaint includes two remaining claims. 4 In count 1

Gibson alleges, under 42 U.S.C. § 1983, that the individual defendants were

deliberately indifferent to his objectively serious medical needs in violation of the Eighth

Amendment. In count 2, he alleges that the individual defendants' employer, Wexford,

was also deliberately indifferent under Monell v. Department of Social Services of the

City of New York, 436 U.S. 658 (1978). The defendants have moved for summary

judgment on both claims.

                                        Discussion

         Summary judgment is appropriate if there is no genuine dispute of material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

Martinsville Corral, Inc. v. Soc'y Ins., 910 F.3d 996, 998 (7th Cir. 2018). The Court

views the evidence and draws all reasonable inferences in favor of the plaintiff. See

Cervantes v. Ardagh Grp., 914 F.3d 560, 564 (7th Cir. 2019). To survive summary

judgment, Gibson must "present specific facts establishing a material issue for trial, and

any inferences must rely on more than mere speculation or conjecture." Giles v.



4   The Court previously dismissed counts 3 and 4. See dkt. no. 72.
                                             8
Godinez, 914 F.3d 1040, 1048 (7th Cir. 2019).

       Prison officials violate the Eighth Amendment's prohibition on cruel and unusual

punishments if they are deliberately indifferent to an inmate's serious medical needs.

Id. at 1048-49 (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)). To prevail on this

claim, Gibson must show "that he suffered from (1) an objectively serious medical

condition to which (2) a state official was deliberately, that is subjectively, indifferent."

Id. (internal quotation marks omitted). Gibson must also show that the official's

deliberate indifference caused him to suffer some injury. See Gayton v. McCoy, 593

F.3d 610, 620 (7th Cir. 2010).

A.     Individual defendants

       Gibson's claims against the individual defendants can be sorted roughly into two

categories. The first category includes claims related to Gibson's possible bicep

rupture. Specifically, Gibson contends that his bicep rupture was an objectively serious

medical condition and that he was denied both (1) testing such as an MRI or CAT scan

and (2) effective treatment—namely, physical therapy. The second category includes

claims stemming from Gibson's wrist and shoulder problems, most notably his severe

carpal tunnel syndrome that required surgery in mid-2016. The Court addresses each

in turn.

       1.     Bicep claims

       Gibson first contends that he was denied necessary testing and treatment for his

bicep rupture—or, perhaps, multiple ruptures—soon after the 2012 handcuffing

incidents. Specifically, he points to Williams's notation of a deformity in his left upper

arm during her initial assessment and her deposition testimony that she believed follow



                                               9
up was necessary to rule out a bicep rupture. Williams undisputedly referred Gibson to

see Dr. Obaisi, presumably to follow up on her initial assessment. Dr. Obaisi did not

refer Gibson for any additional diagnostic imaging but did refer him for physical therapy.

Importantly, however, Gibson never got physical therapy. After Gibson's physical

therapy referral languished on the waiting list for a year, Dr. Davis canceled the order

because she concluded that the need was no longer acute since Gibson's injury was no

longer sufficiently recent.

        As an initial matter, the parties apparently do not dispute that the putative bicep

rupture was an objectively serious medical condition. Nor do they dispute that at least

some of the defendants were aware of Gibson's condition. The two remaining key

disagreements are about whether physical therapy was necessary to treat the apparent

bicep rupture—i.e., whether the failure to provide it caused Gibson harm—and, if so,

whether the defendants acted with sufficient diligence in pursuit of that treatment to

preclude liability for deliberate indifference.

       First, the defendants contend that physical therapy was not necessary to treat

Gibson's condition. Citing testimony from their expert witness, Dr. Grosskopf, they

argue that the referral was purely precautionary and that its eventual cancellation was

therefore harmless. Specifically, they point to Grosskopf's statements that "most" bicep

ruptures "will heal and calm on their own and [do] not require a lot of care," Grosskopf

Dep., Ex. E to Defs.' L.R. 56.1 Stmt., dkt. no. 126-6, at 16:5-7, and that bicep ruptures

"all invariably heal," id. at 33:8. Such injuries often only require time and reasonable

pain treatment. Id. at 29:10-13 (testifying that, "in a case of a biceps injury, since that's

what we're talking about," a failure to provide physical therapy "won't affect the outcome



                                              10
in terms of healing or ultimate outcome"). The defendants note that it is Gibson's

burden to demonstrate that the failure to furnish physical therapy caused him harm and

they contend that he has failed to point to evidence supporting such an inference.

       Gibson argues that a reasonable jury could find that physical therapy was

necessary and that the failure to provide it caused him harm. Like the defendants,

Gibson relies on Dr. Grosskopf's testimony. Specifically, he points to Dr. Grosskopf's

testimony that physical therapy may be used to "reduce pain . . . [and] restore motion

and strength" in patients with ruptured biceps. Id. at 28:22-24. He also emphasizes Dr.

Grosskopf's testimony that some people who suffer bicep ruptures—particularly older

patients—may develop "permanent stiffness" without physical therapy. Id. at 34:13-15.

       The Court concludes that, taking this evidence in the light most favorable to

Gibson, a reasonable jury could infer that the failure to provide him physical therapy

caused him injury. The question therefore becomes whether a reasonable jury could

find that the defendants acted with deliberate indifference in failing to provide that care.

As an initial matter, the Court notes that "[a] delay in treatment may show deliberate

indifference of it exacerbated the inmate's injury or unnecessarily prolonged his pain."

Perez v. Fenoglio, 792 F.3d 768, 777-78 (7th Cir. 2015). As outlined above, Gibson first

saw Williams about his wrist pain on August 13, 2014. She immediately referred him to

Dr. Obaisi, whom he saw on August 15. It was at this visit that Dr. Obaisi initially

referred Gibson for physical therapy. But, due to a significant backlog, that physical

therapy had not yet occurred by August 2015 when Dr. Davis cancelled the order.

       Because a delay may show deliberate indifference if it exacerbates an inmate's

injury, see id., a reasonable jury could conclude that Dr. Davis was deliberately



                                             11
indifferent when she cancelled the physical therapy order. Specifically, should the jury

choose to credit Dr. Rosskopf's testimony that physical therapy reduces pain caused by

a bicep rupture and is sometimes necessary to avoid permanent complications, it could

reasonably infer that Dr. Davis's choice to cancel the referral evinced deliberate

indifference to those consequences. More generally, a jury could reasonable find that

Gibson was subjected to an inappropriate catch-22: treatment was knowingly delayed,

and then he was refused treatment because his injury was no longer recent. Dr. Davis

is not entitled to summary judgment.

       There is no evidence, on the other hand, that would permit a reasonable jury to

find that either Dr. Obaisi or physician assistant Williams were deliberately indifferent to

Gibson's bicep injury. Williams, for her part, saw Gibson for his arm pain and promptly

referred him to see Dr. Obaisi for further assessment and treatment. Dr. Obaisi saw

Gibson two days later and immediately referred him for physical therapy. Although

there was inarguably a long delay between Dr. Obaisi's referral and the treatment—

indeed, it undisputed that Gibson's referral was cancelled by Dr. Davis before he was

able to receive treatment—it is just as clear that Dr. Obaisi attempted to provide that

care. And Gibson "has presented no evidence that these delays were . . . within Dr.

[Obaisi's or Williams's] control." See Walker v. Benjamin, 293 F.3d 1030, 1038 (7th Cir.

2002). Rather, "[o]n this record . . . these delays look like features of the Wexford

system of health care rather than anything [that Dr. Obaisi or Williams] controlled." See

Norwood v. Ghosh, 723 F. App'x 357, 364 (7th Cir. 2018). Thus no reasonable jury

could conclude that Dr. Obaisi or Williams were deliberately indifferent to Gibson's

objectively serious medical need. They are entitled to summary judgment on this claim.



                                             12
      2.     Wrist claims

      Gibson also contends that his Eighth Amendment rights were violated by the

defendants' failure to diagnose his severe carpal tunnel, which ultimately required

surgery. Specifically, he notes that he was not diagnosed with carpal tunnel syndrome

until after he was transferred to Hill Correctional Center. He contends that, had the

defendants referred him for diagnostic imaging of his hands, wrists, and arms as he

demanded on several occasions, they would have caught the condition and been able

to treat it. Gibson argues that the defendants' failure to do so prolonged his pain and

worsened his condition. See Perez, 793 F.3d at 777-78.

      The defendants do not dispute that Gibson's wrist problems were objectively

serious medical conditions or that he repeatedly requested a referral for an MRI or other

diagnostic imaging. They focus their argument instead on whether the failure to

conduct further testing caused Gibson harm. The defendants rely on evidence of his

progressive and degenerative arthritis. Specifically, they point to Dr. Grosskopf's

testimony during his deposition that the carpal tunnel syndrome that ultimately

necessitated surgery after Gibson was transferred to Hill was caused by—not separate

from—his degenerative arthritis. They also point out that Dr. Grosskopf opined, based

on his review of Gibson's medical history, that the carpal tunnel syndrome had

manifested "very recently" when it was diagnosed by the hand specialist. See

Grosskopf Dep., Ex. E to Defs.' L.R. 56.1 Stmt., dkt. no. 126-6, at 95:19-21. Dr.

Grosskopf apparently reached this conclusion after a detailed assessment of Gibson's

wrist and arm symptoms throughout his time at Stateville, noting that Gibson simply did

not present with symptoms indicating carpal tunnel until shortly before the diagnosis.



                                            13
See id. at 95:10-97:21. The defendants also emphasize that the surgeon who ultimately

operated on Gibson concluded that the acute carpal tunnel syndrome was "probably

causing most of his symptoms." Notes of Dr. John Mahoney, Ex. 4 to Pl.'s L.R. 56.1

Stmt., dkt. no. 134-4, at 2.

       Gibson asserts that the carpal tunnel syndrome was a longstanding issue that

the Stateville medical team simply missed. He suggests that a referral to a specialist for

more testing would have revealed the problem and that, as a result, the failure to make

such a referral amounted to deliberate indifference. But Gibson points to no evidence

that would permit a reasonable jury to find that more testing would have accomplished

anything of significance.

       Gibson must be able to provide more than speculation and bare argument to

avoid summary judgment. See Giles, 914 F.3d at 1048. Specifically, he must point to

evidence from which a reasonable jury could conclude that the alleged failure actually

caused him harm. See Gayton, 593 F.3d at 620. It is not the case, as the defendants

seem to suggest, that a plaintiff in Gibson's position is required to present testimony

from a medical expert. See Williams v. Liefer, 491 F.3d 710, 715 (7th Cir. 2007). But

he must present some admissible evidence that supports an inference of causation; he

cannot rely exclusively on conclusory assertions. Because Gibson has not pointed to

evidence from which a reasonable jury could conclude that the defendants could have

acted to prevent or ameliorate his wrist pain—particularly in light of the overwhelming

evidence to the contrary discussed above—the defendants are entitled to summary

judgment on the claims related to Gibson's wrist pain.




                                            14
B.     Wexford

       Gibson also seeks to hold Wexford, a private corporation with which Illinois

contracts for prison medical services, liable for violating his Eighth Amendment rights.

Although the Seventh Circuit has questioned the wisdom of applying Monell to such

private contractors, it has, at least for now, continued to apply the Monell standard. See

Shields v. Ill. Dep't of Corr., 746 F.3d 782, 789 (7th Cir. 2014). That is, "a private

corporation cannot be held liable under [42 U.S.C.] § 1983 unless the constitutional

violation was caused by an unconstitutional policy or custom of the corporation itself."

Id. This standard is satisfied where the plaintiff can point to evidence of "(1) an express

policy that causes a constitutional deprivation when enforced; (2) a widespread practice

that is so permanent and well-settled that it constitutes a custom or practice; or (3) an

allegation that the constitutional injury was caused by a person with final policymaking

authority." Spiegel v. McClintic, 916 F.3d 611, 617 (7th Cir. 2019). 5

       First, Gibson contends that Wexford has policies that require its employees to

provide limited care, leading to constitutional violations. He cites the contract between

Wexford and the State of Illinois, which limits the number of routine specialist referrals

Stateville officials may make without prior approval from the Illinois Department of

Corrections. See Wexford Contract, Ex. 11 to Pl.'s L.R. 56.1 Stmt., dkt. no. 133-2,




5 The law provides no support for the defendants' argument that Wexford cannot be
liable if summary judgment is granted for the individual defendants. See Defs.' Br. in
Supp. of Mot. for Summ. J., dkt. no. 125, at 14. Rather, "an organization might be liable
even if its individual agents are not" where "institutional policies are themselves
deliberately indifferent to the quality of care provided." Glisson v. Ind. Dep't of Corr.,
849 F.3d 372, 378 (7th Cir. 2017); see also Thomas v. Cook Cty. Sheriff's Dep't, 604
F.3d 293, 303-05 (7th Cir. 2010) (rejecting the argument now advanced by the
defendants).
                                             15
¶ 2.2.3.7(b). Even within these limits, Wexford apparently requires non-emergency

referrals to be vetted by a process called collegial review, which Gibson suggests is

designed to stymie specialist referrals.

       The Court concludes that Gibson has made an insufficient showing for his claims

regarding referral limits to survive summary judgment. First, even accepting for the

sake of argument that the contract provision in question is enforced as Gibson

contends, he has not provided evidence from which a reasonable jury could find that the

"express policy . . . cause[d] a constitutional deprivation." Spiegel, 915 F.3d at 617. As

discussed above, Gibson was in fact referred for physical therapy irrespective of the

policy. Although that referral was delayed and eventually cancelled, there is no

evidence from which a reasonable jury could infer, for instance, that the referral limit

was the cause of the delay or cancellation. Likewise, Gibson has not offered evidence

from which a reasonable jury could find that the defendants' failure to refer him to any

other specialist caused him any harm. Wexford is therefore entitled to summary

judgment on this claim.

       Second, Gibson contends that Wexford employees follow a widespread custom

of ignoring complaints patients during medical visits about issues that were not

specifically designated on the initial medical care request form completed by the patient

before the visit. On this, Gibson points to his own testimony about Dr. Obaisi dismissing

his complaints of pain during unrelated visits and apparently telling him to "put in

another slip" if he wanted those problems addressed. Gibson Dep., Ex. A2 to Defs.'

L.R. 56.1 Stmt., dkt. no. 126-2, at 122:14-124:23. This testimony is insufficient to allow

Gibson to avoid summary judgment on this second claim. Even if a jury were to credit



                                            16
Gibson's testimony that Dr. Obaisi followed a de facto one-issue-per-visit policy, Gibson

has not pointed to evidence in the record from which a reasonable jury could conclude

that this was "a widespread practice that is so permanent and well-settled that it

constitutes a custom or practice" of Wexford itself, rather than an idiosyncrasy of Dr.

Obaisi's care. Spiegel, 916 F.3d at 617; see also Thomas, 604 F.3d at 303-05

(discussing the definition of a "widespread practice" for the purposes of a Monell claim).

Moreover, this argument partially rests on the same conclusory causation allegations

the Court has rejected for lack of evidence. That is, Gibson contends that Dr. Obaisi's

unwillingness to discuss issues unrelated to the medical request form that prompted

each visit "led to four years of suffering and irreparable physical damage." Pl.'s Br. in

Opp'n to Mot. for Summ. J., dkt. no. 132, at 13. But, as discussed previously, there is

no admissible evidence that Dr. Obaisi's alleged refusal to discuss extraneous medical

issues during patient visits—even if it were representative of a widespread Wexford

policy—caused Gibson's acute wrist issues, which unrebutted evidence suggests began

very shortly before they were diagnosed and treated by Hill Correctional Center medical

staff.

         Wexford is therefore entitled to summary judgment on Gibson's Monell claims.

                                        Conclusion

         For the foregoing reasons, the Court grants the defendants' motion for summary

judgment in part [dkt. no. 114]. Summary judgment is granted in favor of all defendants

on plaintiff's claims arising from his wrist pain and later carpal tunnel diagnosis; in favor

of defendants Williams and Davis on plaintiff's claims regarding the failure to provide

him with physical therapy; and in favor of Wexford on all claims against it. This leaves



                                             17
for trial plaintiff's claim against Dr. Davis. The case is set for a status hearing on June

13, 2019 at 8:45 a.m. for the purpose of setting a trial date and discussing the possibility

of settlement.



                                                  ________________________________
                                                       MATTHEW F. KENNELLY
                                                       United States District Judge
Date: May 30, 2019




                                             18
